Nichols, Judge.
1. Code § 6-911, as amended by the act of 1953 (Ga. L. 1953, Nov.-Dee. Sess., pp. 440', 456), requires that: “Within 10 days 'after the bill of exceptions shall be signed and certified, the party plaintiff therein shall serve a copy thereof upon the opposite party or his attorney. . .”
2. Where there is no service of such writ of error within 10 days after certification by the trial court or waiver of such service by the defendant in error or his counsel, this court is *646without jurisdiction to consider such writ of error. See Cape v. American Security Ins. Co., 95 Ga. App. 604 (98 S. E. 2d 152), and citations.
Decided November 10, 1959.
Bouhan, Lawrence, Williams, Levy •& McAlpin, Samuel A. Cann, for plaintiff in error.
Lewis, Wylly •& Javetz, John C. Wylly, contra.
3. Applying the foregoing law to the facts in the present case, where the bill of exceptions was certified on June 11, 1959, and there was no acknowledgment of service upon the attorney for the defendant in error until June 26, 1959, this court is without jurisdiction of the writ of error and the same must be dismissed.

Writ of error dismissed.


Felton, C. J., and Quillian, J., concur.